NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                        SEP 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

U.S. BANK, N.A., as trustee for Greenpoint      No.    18-35903
Mortgage Funding Trust Mortgage Pass-
Through Certificates, Series 2006-AR4,          D.C. No. 3:16-cv-01307-AC

      Plaintiff-counter-
      defendant-Appellee,                       MEMORANDUM*

 v.

TERENCE EDWARDS,

      Defendant-counter-claimant-
      Appellant,

and

WEST COAST SERVICING, INC.; et al.,

                Defendants,

 v.

ROBINSON TAIT PS; CRAIG
PETERSON,

                Counter-defendants.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Michael W. Mosman, District Judge, Presiding

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      Terence Edwards appeals pro se from the district court’s summary judgment

in U.S. Bank, N.A.’s foreclosure action arising out of judicial foreclosure

proceedings. Edwards also filed a countercomplaint alleging federal and state law

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Berezovsky v. Moniz, 869 F.3d 923, 927 (9th Cir. 2017). We affirm.

      The district court properly granted summary judgment because Edwards

failed to raise a genuine dispute of material fact to whether he offered a valid

tender of his obligation under the loan. See Or. Rev. Stat. § 81.010; Crane v.

Mabry, 802 P.2d 696, 699-700 (Or. Ct. App. 1990) (explaining that § 81.010 was

not intended to supersede the common law requirement that the person making the

written tender have the present ability to make the tender good).

      We do not consider Edward’s counterclaims based on alleged improper

assignments because Edwards was provided with leave to amend these claims but

failed to replead them in his operative countercomplaint. See Lacey v. Maricopa

County, 693 F.3d 896, 925 (9th Cir. 2012) (claims dismissed with leave to amend




      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2                                    18-35903
are waived if not repled).

      We reject as without merit U.S. Bank’s contention that this court lacks

jurisdiction over this appeal because prior to summary judgment all of the

remaining counter-defendants had been dismissed or had a default judgment

entered against them.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                   18-35903